Citation Nr: 1710838	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable disability rating for diabetic retinopathy and cataracts of bilateral eyes and vitreous hemorrhage of the right eye (bilateral eye disability) from May 1, 2008, to January 27, 2011, and in excess of 30 percent since January 28, 2011.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney 



WITNESSES AT HEARING ON APPEAL

The Veteran and L.H. 


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Agency of Original Jurisdiction (AOJ) for the Veteran's claims is the RO in Roanoke, Virginia. 

The Veteran and L.H. testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in March 2011.  During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Board remanded this case for additional development in August 2011.  While on remand, the RO granted a separate disability rating of 30 percent, effective January 28, 2011, for the bilateral eye disability in a January 2014 rating decision.  In a December 2014 decision, the Board determined that a claim for a TDIU was reasonably raised by the record and remanded the case for additional evidentiary and procedural development.  See Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  During the appellate period, the Veteran was required to take insulin and restrict his diet, but he was not required to regulate his activities to control his diabetes mellitus, type II symptoms.

2.  After affording the Veteran the benefit of the doubt, from May 1, 2008, to January 27, 2011, his bilateral eye disability manifested as visual acuity of no worse than 20/15 and field of vision limited to no worse than 53.625 degrees in the right eye, and visual acuity of no worse than 20/15 and field of vision limited to no worse than 48.25 degrees in the left eye.

3.  From January 28, 2011, to January 6, 2013, the Veteran's bilateral eye disability manifested as visual acuity of no worse than 20/25 in the right eye and no worse than 20/60 in the left eye.  

4.  After affording the Veteran the benefit of the doubt, from January 7, 2013, to April 26, 2016, his bilateral eye disability manifested as visual acuity of no worse than 20/200 and field of vision limited to no worse than 55.75 degrees in the right eye, and visual acuity of no worse than 20/50 and field of vision limited to no worse than 52.625 degrees in the left eye.

5.  Since April 27, 2016, the Veteran's bilateral eye disability has manifested by visual acuity of no worse than 20/40 and field of vision limited to no worse than 59.75 degrees in the right eye, and visual acuity of no worse than 20/200 and field of vision limited to no worse than 60.375 degrees in the left eye.  

6.  The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).

2.  The criteria for an initial disability rating of 20 percent, but not higher, for a bilateral eye disability have been met from May 1, 2008, to January 27, 2011, and for a disability rating of 40 percent, but not higher, from January 7, 2013, to April 26, 2016; however, the criteria have not been met for a disability rating in excess of 30 percent from January 28, 2011, to January 6, 2013, and since April 27, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, DC 6006-6066 (2016), 38 C.F.R. § 4.84a, DCs 6061-6080 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In December 2014, the Board remanded the case to provide additional notice to the Veteran, associate with the claims file VA treatment records since October 2013, schedule the Veteran for VA examinations for his diabetes and bilateral eye disabilities, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased Ratings, Generally

The Veteran contends that his diabetes mellitus, type II and bilateral eye disabilities should be rated higher than the currently-assigned disability ratings. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability ratings assigned after the grant of service connection for his diabetes and bilateral eye disabilities, effective May 1, 2008; thus, the appeal period for these disabilities stems since that time.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus, Type II

The Veteran is seeking a rating in excess of 20 percent disabling for diabetes mellitus, type II.  His diabetes is rated pursuant to 38 C.F.R. § 4.119, DC 7913, which assigns a 20 percent disability rating where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  38 C.F.R. § 4.119, DC 7913.

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under this DC.  Id.

After reviewing the entire claims file, the Veteran's diabetes mellitus, type II has been 20 percent disabling during the entire appeal period.  Specifically, his diabetes has been treated with insulin and a restricted diet but has not required avoidance of strenuous occupational and recreational activities.

A June 2008 VA initial Agent Orange evaluation listed diabetes mellitus but without mention of complications in the Veteran's active problem list.

An October 2008 VA examination performed by QTC Medical Services showed that the Veteran did not have a history of diabetic ketoacidosis or problems with hypoglycemia.  The Veteran contended that he visited a doctor approximately four times per year for his diabetes.  He took Metformin and Starlix medication four times per day and Actos once per day to treat his symptoms.  He denied having any progressive weight loss or progressive loss of strength.  He also used Lantus insulin once per day.  The Veteran also asserted that his symptoms included cataracts, diabetic retinopathy, and tingling and numbness in his legs, feet, and hands.  The Veteran's bilateral upper and lower extremity symptoms were assigned separate disability ratings and considerations of these symptoms with the Veteran's diabetes disability would amount to pyramiding.  See 38 C.F.R. § 4.14.  Thus, the Board shall not further analyze these symptoms below.  

Following a physical examination, the examiner noted that the Veteran used diabetic medication and had elevated glucose levels.  The examiner noted that the Veteran had an eye problem, peripheral arterial disease, and essential hypertension.  The examiner found no secondary complications related to his heart, skin, renal system, impotence, and neurological system.  The examiner determined that the Veteran's diabetes did not cause any restriction in activities.  The examiner also concluded that the Veteran's diabetes affected his daily activities because he had to take diabetic and hypotensive medications, was easily fatigued, and was unable to walk or exercise very much.  

In a January 2011 VA diabetic eye follow-up note, the Veteran denied performing any strenuous activities.  He also noted that he had some straining at times with constipation.  

A March 2011 letter from a private nurse noted that the Veteran was taking four insulin injections per day.  She also noted that he exercised and dieted daily.

A March 2011 VA diabetology nursing consultation note showed that the Veteran's diabetes complications included retinopathy and blurry vision.  He was trying to lose weight through dieting.  He exercised by walking three miles approximately three to four times per week.  

The Veteran testified during a March 2011 Board hearing that he was required to take multiple medications to control his symptoms.  He indicated that his diabetes disability was not stable during the October 2008 VA examination.  He asserted that his symptoms had become worse.  He also alleged that he was required to take multiple insulin shots and had further restrictions as a result of his diabetes.  

A June 2011 VA pharmacy note showed that the Veteran did not have any diabetic complaints.  The medical professional stressed the importance of therapeutic lifestyle changes, including diet, exercise, and weight loss.  The Veteran set a goal of losing one to two pounds per week.  

In an April 2012 statement, the Veteran's attorney asserted that the Veteran was insulin-dependent and was prescribed Novolog medication.  The attorney also asserted that the Veteran must regulate his activities and that he had a restricted diet.  The Veteran's attorney made nearly-identical assertions in June 2013 and January 2015 statements.  

A January 2014 private preoperative history and physical note showed that the Veteran underwent a laparoscopic vertical sleeve gastrectomy to manage his weight.  An October 2014 VA medication management note showed that the Veteran actively took insulin three times per day.  

In June 2014 and January 2015 VA endocrinology notes, the Veteran was noted to be taking Lantus, Aspart, and Metfornin medication.  He stated that he was intentionally losing weight after his gastric sleeve procedure in February 2014.  

An April 2016 VA examination showed that the Veteran managed his diabetes with a restricted diet, prescribed oral hypoglycemic agents, and insulin injections, which he took more than once a day.  However, he was not required to regulate his activities as part of his diabetes treatment.  The Veteran sought treatment less than two times per month from a diabetic care provider for episodes of ketoacidosis and hypoglycemia.  He was not hospitalized for episodes of ketoacidosis or hypoglycemia in the previous year.  He did not have any loss of strength or weight loss.  The examiner noted that the Veteran's diabetes mellitus did not impact his ability to work.  The examiner further noted that the Veteran's disability did not cause any restriction in his activities.  The examiner did not find any secondary complications related to the Veteran's heart, skin, impotence, or renal and neurological systems.  

The foregoing evidence shows that the Veteran's diabetes mellitus, type II has been 20 percent disabling for the entire period on appeal.  The Board has considered the April 2012, January 2013, and January 2015 statements from the Veteran's attorney, which alleged that the Veteran was required to regulate his activities, as well as a January 2011 VA treatment record for the Veteran's bilateral eye symptoms, which noted that the Veteran denied strenuous activities.  However, the overall record shows that the Veteran was required to take insulin and restrict his diet but was not required to regulate his activities to control his diabetes mellitus, type II symptoms.  Specifically, the October 2008 and April 2016 VA examination reports show that the Veteran denied having to regulate his activities in order to manage his diabetes disability.  Additionally, March 2011, June 2011, April 2012, June 2014, October 2014, and January 2015 private and VA treatment notes, as well as the March 2011 Board hearing, show that the Veteran only used medication, including insulin, and restricted his diet to manage his disability.  The Veteran did not complain of having to avoid strenuous occupational and recreational activities due to his diabetes mellitus, type II in these treatment records. 

Accordingly, the evidence does not show that a rating in excess of 20 percent is warranted at any time during the appeal for the Veteran's diabetes mellitus, type II.  38 C.F.R. § 4.119, DC 7913.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Eye Disability

The Veteran's eye disability is currently rated as 30 percent disabling pursuant to 38 C.F.R. § 4.79, DC 6006-6066 (2016) based on impairment of visual field and visual acuity.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  The Board recognizes that the criteria for rating disabilities of the eye changed during the course of the appeal.  The changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).  As the present claim was filed on May 1, 2008, the regulations in effect prior to December 10, 2008 are applicable.  However, as the Veteran's symptoms are currently rated under the new regulations, in effect after December 10, 2008, and since the new regulations provide the Veteran with a higher benefit than the pre-December 10, 2008 regulations, the Board shall analyze the applicability of both.  

Assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DCs by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  While the evidence shows that the Veteran has been rated under 38 C.F.R. § 4.79, DC 6006-6066 (2016) for his bilateral eye disability, he filed the present claim prior to the change in regulations and, as discussed in more detail below, the previous regulations apply to the appeal period from May 1, 2008, to January 27, 2011.  Thus, the Board determines that the Veteran's bilateral eye disability symptoms demonstrate that 38 C.F.R. § 4.84a, DCs 6061-6080 (2008) more appropriately reflects his disability picture during this appeal period, than 38 C.F.R. § 4.79, DC 6006-6066 (2016).  See Butts, 5 Vet. App. 532 (noting that a choice of DC should be upheld if supported by explanation and evidence).

Prior to December 10, 2008, there was no DC specifically designated for retinopathy, but eye disabilities were rated based on visual acuity and visual field symptoms.  Impairment of visual acuity is rated under Table V and DCs 6061-6079.  See 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008). 

A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a (2008). 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (2008). 

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 (2008). 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or, (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a , DCs 6070, 6074, 6076, 6077, 6078 (2008). 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or, (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively.  38 C.F.R. § 4.84a, DCs 6066, 6070, 6073, 6076 (2008). 

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or, (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, 6078 (2008). 

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or, (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or, (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or, (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or, (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (2008).

In addition, 38 C.F.R. § 4.76 (2008) provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2008), the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; and, up temporally, 55.  The total visual field is 500 degrees. 

DC 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100 percent disability rating for bilateral loss, a 30 percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70 percent disability rating for bilateral loss, a 20 percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20 percent disability rating for bilateral loss, a 10 percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080 (2008).

In a May 2008 letter, a private doctor noted the Veteran's diabetic retinopathy.  On examination, the Veteran's visual acuity was correctable to 20/20 in each eye.  The doctor noted that the Veteran had cortical and nuclear sclerotic cataracts in both eyes, evidence of nonproliferative diabetic retinopathy, and a concerning area of new retinal neovascularization along the superior temporal vascular arcade of his left eye.  

A September 2008 letter from another private doctor noted the Veteran's June 2008, July 2008, and August 2008 laser eye surgeries.  On examination, his vision was 20/20 in the right eye and 20/25 in the left eye without correction.  

An October 2008 VA examination conducted by QTC Medical Services showed that the Veteran's corrected distant vision was 20/15 in the right eye and 20/15 in the left eye.  The external aspects of the eyes were normal.  Additionally, the Veteran's eye movements and slit lamp examination results were normal.  The examiner noted that the Veteran received laser treatment five times since 2005 for diabetic retinopathy, and that he had laser scars and neovascularization in both eyes.  A visual field examination using the Goldmann perimeter test showed an average contraction to 53.625 for the right eye and an average contraction to 48.25 for the left eye.  

After reviewing the entire claims file, the Veteran's bilateral eye disability was manifested by visual acuity of no worse than 20/15 and field of vision limited to no worse than 53.625 degrees in the right eye, and visual acuity of no worse than 20/15 and field of vision limited to no worse than 48.25 degrees in the left eye from May 1, 2008, to January 27, 2011.  Although the Veteran was noted to have 20/20 uncorrected visual acuity in the right eye and 20/25 uncorrected visual acuity in the left eye in September 2008, the rating criteria rate visual acuity symptoms based on corrected vision.  While the Veteran's visual acuity symptoms do not warrant a compensable disability rating, his visual field symptoms warrant a rating of 20 percent, but not higher, because his visual field showed contractions between 45 and 60 degrees in both eyes.  See 38 C.F.R. § 4.84a, DC 6080 (2008).  However, the Veteran's bilateral eye symptoms do not warrant a rating in excess of 20 percent as the evidence does not show that the Veteran's corrected distant visual acuity was worse than 20/15 in the right eye and 20/15 in the left eye, or that his concentric contraction of the visual field was 45 degrees or less.  

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that a 20 percent disability rating, but not higher, for a bilateral eye disability is warranted from May 1, 2008, to January 27, 2011.  Thus, the Veteran's claim is granted for this appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

As noted above, VA regulations regarding ratings of eye disabilities were changed, effective December 10, 2008.  New 38 C.F.R. § 4.79, DC 6080 (2016) also rates eye disorders based on impairment of the field of vision.

Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and, 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  

Under new DC 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  A 20 percent rating is assigned for remaining field of 6 to 15 degrees unilaterally.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2016).

The new criteria for eye disabilities rated under DCs 6000 to 6009, including retinopathy and maculopathy, are rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6006 (2016).  Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id. at Note.  

Under the new criteria, preoperative cataracts is rated on visual impairment.  See 38 C.F.R. § 4.79, DC 6027 (2016).  For postoperative cataracts, a disability rating is based on visual impairment if a replacement lens (pseudophakia) is present.  If there is no replacement lens, post-operative cataracts is evaluated based on aphakia.  Id.  

Aphakia or dislocation of the crystalline lens is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step.  See 38 C.F.R. § 4.79, DC 6029 (2016).  A minimum 30 percent rating is assigned for unilateral or bilateral symptoms.  Id.  

Under the new rating criteria, visual impairment is also evaluated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  Id.  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, DCs 6061 to 6066 (2016). 

In this regard, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or, (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6066 (2016). 

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or, (4) 15/200 vision in one eye with 20/40 vision in the other eye.  Id. 

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or, (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or, (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6063, 6064, 6065, 6066 (2016).

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25. 38 C.F.R. § 4.77(c) (2016).

Lastly, under the new rating criteria the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2016).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  Id.

A January 2011 VA treatment note showed that the Veteran complained of decreased vision in the left eye.  He stated that he noticed "floaters" in the left eye approximately two weeks prior, which progressed to vision loss noticed three days prior.  The visual acuity, without correction, in the right eye was 20/30.  A slit lamp evaluation showed normal results.  The Veteran's macula was flat with no retinal thickening.  His posterior pole showed mild to moderate microaneurysms and hemorrhages and neovascularization in the right eye.  The doctor evaluated the Veteran's symptoms as proliferative diabetic retinopathy in both eyes and noted the Veteran's prior laser treatments.  The doctor noted vision loss in the left eye and noted that he had mild nuclear cataracts in both eyes, a refractive error, and presbyopia.  

A February 2011 VA diabetic eye follow-up note showed that the Veteran's corrected visual acuity was 20/20 in the right eye and 20/count fingers at four feet in the left eye.  He was again assessed as having proliferative diabetic retinopathy in both eyes with new vitreous hemorrhage in the left eye and a quiescent right eye.  Very similar symptoms were noted in a March 2011 VA diabetic eye follow-up note, which showed that the Veteran's visual acuity without correction was 20/20 in the right eye and 20/hand motion at two feet.  The doctor indicated that the Veteran needed to see a retina specialist for treatment of his non-clearing vitreous hemorrhage of the left eye.  An April 2011 VA primary care note showed that the Veteran was to have a left eye cryotherapy surgery in May 2011.  

In a February 2011 VA primary care note, the Veteran complained of seeing "floaters" in vine and root configurations.  The doctor diagnosed him with retinal hemorrhages in the left eye.  

During the March 2011 Board hearing, the Veteran testified that he had diabetic retinopathy in both eyes.  He indicated that his vision began to worsen in 2011.  
He complained of seeing "floaters," "dark blobs," and lines.  He also noted that medical doctors have indicated that he had too many blood vessels behind his eyes.  

A May 2012 VA diabetic eye follow-up note showed that the Veteran's visual acuity without correction was 20/25 in the right eye and 20/300 in the left eye.  The doctor assessed his symptoms as proliferative diabetic retinopathy in both eyes, mild nuclear cataracts in both eyes, and a refractive error.  The doctor also noted that he had new preretinal hemorrhages and neovascularization in the right eye.  

Similarly, a September 2012 VA diabetic eye follow-up note showed that the Veteran's visual acuity without correction was 20/25-3 in the right eye and 20/400 in the left eye.  The doctor assessed his symptoms as proliferative diabetic retinopathy in both eyes, with previous preretinal hemorrhages and neovascularization in the right eye.  The doctor also noted that the Veteran had a refractive error and two to three nuclear cataracts in both eyes that were possibly visually significant.  

An October 2012 VA eye follow-up note showed that the Veteran's vision acuity with correction was 20/25+2 in the right eye and 20/60+ in the left eye.  He was assessed with blurred vision, cataracts in both eyes with the left visually significant, and anisometropic myopia, astigmatism, and presbyopia in the left eye.  

After reviewing the entire claims file, the Veteran's bilateral eye disability was manifest by visual acuity of no worse than 20/25 in the right eye and no worse than 20/60 in the left eye from January 28, 2011, to January 6, 2013.  These symptoms correlate to a 10 percent disability rating.  See 38 C.F.R. § 38 C.F.R. § 4.79, DC 6066 (2016).  Specifically, while the May 2012 and September 2012 VA treatment notes show visual acuity of 20/300 and 20/400 in the left eye, respectively, these were the Veteran's uncorrected vision acuity readings.  As noted above, visual acuity is garnered from corrected distance vision.  Moreover, while the Veteran complained of blurry vision, "floaters," "black blobs," and lines in his vision, there is no indication that the Veteran experienced contraction in his visual field during this appeal period.  

Accordingly, the evidence does not show that Veteran's disability picture warrants a rating in excess of 30 percent from January 28, 2011, to January 6, 2013.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied for this time period.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55.  

During a January 2013 VA examination performed by QTC Medical Services, the Veteran asserted that his proliferating diabetic retinopathy began in 2008 and that his cataracts began in 2012.  Visual acuity testing showed corrected distance vision of 20/200 in the right eye and 20/50 in the left eye.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision with the near vision being worse.  The pupils were equal in diameter, round, and reactive to light.  The Veteran did not have a pupillary defect present.  He also did not have an anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  His symptoms also did not include a corneal irregularity that resulted in severe irregular astigmatism, diplopia, or abnormal slit lamp and external eye examination results, apart from the presence of cataracts in both eyes.  Tonometry results using the Goldmann applanation test showed right eye pressure of 16 and left eye pressure of 16.  An internal eye examination showed neovascularization with bleeding in the right optic disc, dot/blot hemorrhages in bilateral eye vessels, and vitreous hemorrhages in the right eye.  However, the Veteran's periphery and macula symptoms of the fundus were normal in both eyes.  

While the examiner noted that the Veteran did not have contraction or loss of the visual field, testing using the Goldmann's equivalent III/4e target exam showed an average contraction to 55.75 degrees for the right eye and an average contraction to 52.625 degrees for the left eye.  The examiner noted that the Veteran did not have a scotoma and that he was not legally blind based on visual field loss, i.e., possessing a visual field diameter of 20 degrees or less in the better eye even if the corrected visual acuity is 20/20).  The examiner also noted that the Veteran had preoperative cataracts in both eyes, but no aphakia or dislocation of the crystalline lens.  The examiner also noted that the Veteran's eye disability included retinopathy, maculopathy, and retinal hemorrhages in both eyes.  However, the Veteran did not have any incapacitating episodes attributable to his bilateral eye disability in the previous 12 months.  The examiner noted that this disability impacted the Veteran's ability to work because he would not be able to perform tasks requiring good vision or binocular vision.  

A March 2013 VA addendum pre-operative note showed that the Veteran had significant cataracts in his left eye, which was causing a decrease in his corrected vision and interfering with his ability to participate and perform in desired activities.  The note indicated that the Veteran underwent a phacoemulsification procedure for this eye.  

A December 2013 VA addendum medical opinion report noted that the Veteran's loss of visual acuity was related to his diabetic retinopathy and vitreous hemorrhage.  These disabilities, as well as the Veteran's cataracts, were related to his diabetes mellitus.  This examiner agreed with the January 2013 VA examiner's determination that the Veteran's decreased visual acuity symptoms were related to his cataracts and diabetic retinopathy.  While the examiner noted one instance in January 2011 where a medical professional recommended that the Veteran not perform strenuous activity and for the Veteran to sleep with his bed elevated, the examiner determined that the Veteran was not prescribed bed rest by a physician at any time.  

A March 2014 VA endocrinology consultation note showed that the Veteran had diabetic retinopathy.  A June 2014 VA diabetic eye follow-up note showed that the Veteran's visual acuity with correction was 20/40+/- in the right eye and 20/20-2 in the left eye.  Following an evaluation, the Veteran was diagnosed with diabetes mellitus with proliferative diabetic retinopathy, right vitreous hemorrhage, a refractive error, presbyopia, cataract in the right eye, and pseudophakia in the left eye.  

A July 2014 VA diabetic eye follow-up note showed the Veteran's visual acuity to be 20/30-2 in the right eye and 20/20-2 in the left eye.  The doctor assessed the Veteran's symptoms as proliferating diabetic retinopathy with vitreous hemorrhage in the right eye only.  The doctor noted that the vitreous hemorrhage was resolving, and that the Veteran did not have any active neovascularization in either eye.  An August 2014 VA diabetic eye follow-up note showed identical visual acuity symptoms.  A September 2014 VA eye follow-up note showed visual acuity of 20/25+2 in the right eye and 20/30+2 in the left eye.  The doctor again noted that the Veteran had vitreous hemorrhage in the right eye only and that there were no active neovascularization in either eye.  The doctor also noted the Veteran's cataracts in the right eye, but indicated that the symptoms did not require surgery at that time. 

After affording the Veteran the benefit of the doubt, his bilateral eye disability was manifest by visual acuity of no worse than 20/200 and field of vision limited to no worse than 55.75 degrees in the right eye, and visual acuity no worse than 20/50 and field of vision limited to no worse than 52.625 degrees in the left eye from January 7, 2013, to April 26, 2016.  These symptoms correlate to a 40 percent disability rating.  See 38 C.F.R. § 38 C.F.R. § 4.79, DCs 6066, 6080 (2016).  Specifically, when visual acuity is 20/200 in one eye and 20/50 in the other eye, DC 6066 indicates that a 30 percent disability rating is applicable.  Moreover, the Veteran's remaining field of vision of between 46 and 60 degrees in each eye, indicates that each eye should receive visual acuity of 20/50, which warrant a 10 percent disability rating under 38 C.F.R. § 4.79, DC 6066 (2016).  As indicated in 38 C.F.R. § 4.77(c) (2016), when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, VA separately evaluates the visual acuity and visual field defect (expressed as a level of visual acuity), and combines them under the provisions of § 4.25.  Therefore, the combination of 30 percent for visual acuity and 10 percent for visual field show that the Veteran's visual impairment symptoms warrant a 40 percent disability rating, but not higher, from January 7, 2013, to April 26, 2016.  

However, a rating in excess of 40 percent is not warranted during this appeal period because the Veteran's corrected visual acuity was no worse than 20/200 in the right eye and 20/50 in the left eye.  Furthermore, the January 2013 VA examination report did not show that his remaining visual field was less than 45 degrees in either eye.  

The Board has also considered the Veteran's cataracts and maculopathy symptoms; however it determines that rating the Veteran under these symptoms would not provide a greater benefit.  Specifically, VA regulations indicate that the Veteran's postoperative cataract with pseudophakia is rated under visual acuity, which is addressed by the Board's consideration of his overall visual impairment.  Moreover, the Veteran denied experiencing any incapacitating episodes prescribed by a physician, as noted in the January 2013 VA examination report and the December 2013 VA addendum medical opinion.  

Accordingly, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that a 40 percent disability rating, but not higher, for a bilateral eye disability is warranted from January 7, 2013, to April 26, 2016.  Thus, the Veteran's claim is granted for this appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran was afforded a VA examination in April 2016, during which he was diagnosed with diabetic retinopathy, cataract, and pseudophakia.  His corrected distance visual acuity was 20/40 or better for the right eye and 20/200 for the left eye.  He did not have a difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision with the near vision being worse.  His pupils were equal in diameter, round, and reactive to light.  He did not have a pupillary defect present.  He also did not have an anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  His symptoms also did not include a corneal irregularity that results in severe irregular astigmatism, diplopia, or abnormal slit lamp and external eye examination results, apart from the presence of cataracts in the right eye and posterior chamber intraocular lens in the left eye.  Tonometry results using the Goldmann applanation test showed right eye pressure of 15 and left eye pressure of 15.  An internal eye examination showed normal optic disc, vessels, vitreous, and periphery symptoms in both eyes; however, an evaluation of the macula showed bilateral hemorrhages. 

While the examiner noted that the Veteran did not have contraction or loss of the visual field, testing using the Goldmann's equivalent III/4e target exam showed an average contraction to 59.75 degrees for the right eye and an average contraction to 60.375 degrees for the left eye.  The examiner noted that the Veteran did not have a scotoma and that he was not legally blind based on visual field loss.  The examiner further noted that the Veteran had preoperative cataracts in the right eye, and postoperative cataracts in the left eye, and that the Veteran did not have aphakia or dislocation of the crystalline lens in either eye.  The examiner also noted that the Veteran did not have scarring or disfigurement attributable to his bilateral eye disability.  He also did not have any incapacitating episodes in the previous 12 months.  The examiner concluded that this disability did not impact the Veteran's ability to work. 

After reviewing the entire claims file, the Veteran's bilateral eye disability was manifest by visual acuity of no worse than 20/40 and field of vision limited to no worse than 59.75 degrees in the right eye, and visual acuity no worse than 20/200 and field of vision limited to no worse than 60.375 degrees in the left eye from since April 27, 2016.  These symptoms correlate to a 30 percent disability rating.  See 38 C.F.R. § 38 C.F.R. § 4.79, DCs 6066, 6080 (2016).  Specifically, when visual acuity is 20/200 in one eye and 20/40 in the other eye, DC 6066 indicates that a 20 percent disability rating is applicable.  Moreover, the Veteran's remaining field of vision of between 46 and 60 degrees in the right eye, but no visual field loss in the left eye, indicates that the right eye should receive visual acuity of 20/50.  When visual acuity is 20/50 in one eye, and 20/40 in the other eye, a 10 percent disability rating is assigned under DC 6066.  As indicated in 38 C.F.R. § 4.77(c) (2016), when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, VA separately evaluates the visual acuity and visual field defect (expressed as a level of visual acuity), and combines them under the provisions of § 4.25.  Therefore, the combination of 20 percent for visual acuity and 10 percent for visual field show that the Veteran's visual impairment symptoms warrant a 30 percent disability rating since April 27, 2016.  

Entitlement to a rating in excess of 30 percent is not shown since April 27, 2016 because the Veteran's visual acuity was no worse than 20/40 in the right eye and 20/200 in the left eye.  Furthermore, he did not have remaining field of vision of 45 degrees or less in the right eye or 60 degrees or less in the left eye.  Additionally, the April 2016 VA examiner noted that the Veteran did not have any incapacitating episodes due to his bilateral eye symptoms in the previous year.  Moreover, the Veteran's postoperative cataracts with pseudophakia and pre-operative cataracts are rated under visual acuity, as addressed above.  

Accordingly, the evidence does not show that Veteran's disability picture warrants a rating in excess of 30 percent since April 27, 2016.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied for this time period.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55.  

In sum, after applying the benefit of the doubt doctrine, the evidence is at least in equipoise in showing that the Veteran's bilateral eye disability warrants an initial disability rating of 20 percent, but not higher, from May 1, 2008, to January 27, 2011, and a disability rating of 40 percent, but not higher, from January 7, 2013, to April 26, 2016.  However, the evidence does not show that a disability rating in excess of 30 percent for the bilateral eye disability is warranted from January 28, 2011, to January 6, 2013, and since April 27, 2016.  Thus, the Veteran's claim is granted in part, and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Extraschedular and Other Considerations

The Board has considered whether evaluation of the diabetes and eye disabilities, together and separately, should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's diabetes symptoms mainly resulted in a restricted diet and use of insulin.  His bilateral eye disability manifested as loss of visual acuity and loss of visual field.  The Veteran does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings.  See 38 C.F.R. §§ 4.79, 4.119, DCs 6006-6066, 6080, 7913 (2016), 38 C.F.R. § 4.84a, DCs 6061-6080 (2008); see also Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran has other service-connected disabilities.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate the diabetes and bilateral eye disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has also considered whether entitlement to any special monthly compensation (SMC) benefits is warranted for the disabilities; however, it determines that any SMCs are not applicable at this time.  Specifically, the evidence shows that the Veteran is not legally blind in either eye, he does not have an anatomical loss of either eye, and he does not have light perception only vision in either eye.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

TDIU

The Veteran has also asserted that he is entitled to a total disability rating based on his service-connected disabilities.  He filed a formal claim in March 2015.  Moreover, the Board determined that the issue of a TDIU was reasonably raised by the record in December 2014.  See Rice, 22 Vet. App. at 455.
 
TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives VA compensation for posttraumatic stress disorder (PTSD), diabetic retinopathy and cataracts of the bilateral eyes, and diabetes mellitus, type II.  He also receives separate ratings for bilateral upper and lower extremity neuropathy.  The combined rating for these disabilities is 80 percent.  Thus, the Veteran meets the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.  The only question to be answered is whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  

Overall, the record indicates that the Veteran has been unemployed since February 2009.  Specifically, during a March 2011 Board hearing, the Veteran testified that he could have worked two additional years and that he took early retirement due to his disabilities.  His March 2015 formal application for increased compensation based on unemployability (VA Form 21-8940) indicates that he worked for Alcoa Howmet as an aircraft parts manufacturer from November 1987 to May 2008.  He indicated that he became too disabled to work in May 2008 and that he earned approximately $38,000 per year in 1995.  He stated that he finished high school.  

A September 2015 statement from the Veteran's former employer indicated that he worked from November 1987 to February 2009 as an operator.  He worked full time, and he received approximately $42,800 in the year prior to his retirement.  The former employer noted that the Veteran received a lump sum payment at the time of his retirement.  

In a March 2016 statement, the Veteran's attorney asserted that the Veteran's vocational profile and combined impact of his service-connected disabilities entitled him to TDIU benefits. 

In addition to this lay evidence, medical professionals have discussed the impact of the Veteran's service-connected disabilities on his ability to work.  Specifically, an October 2008 VA examination report for the Veteran's PTSD symptoms indicated that he worked as a metal cell operator for a large company for 22 years.  The Veteran stated that he was about to retire.  The examiner concluded that the Veteran was capable of working on a full-time basis from a mental health point of view.  

In another VA examination for the Veteran's PTSD symptoms in January 2013, an examiner determined that the Veteran's PTSD made him unable to work full time and that his psychiatric symptoms were the main reason for the Veteran's disability.  The examiner further noted that it was hard to estimate how much the Veteran's diabetes and other medical problems associated with his diabetes were adding to his disability picture.  However, the examiner concluded that the combination of PTSD and the medical problems associated with diabetes increased the Veteran's disability and made him unable to hold on to full-time employment.  

An April 2016 VA examiner determined that the Veteran's diabetes mellitus did not impact his ability to work.  Furthermore, this examiner also determined that there was no objective evidence related to the Veteran's diabetes mellitus with bilateral upper and lower peripheral neuropathy that rendered him unable to secure and maintain gainful employment.  The examiner noted that the Veteran was taking his medication for diabetes, and that the Veteran's subjective complaints of numbness and tingling sensation in the upper and lower extremities did not interfere with his ambulation, gait, or ability to perform activities of daily living.  However, this examiner also indicated that the Veteran's diabetic peripheral neuropathy in all extremities impacted his ability to work because he was unable to sit, walk, run, or stand for prolonged periods of time without intermittent pain in the upper and lower extremities.  

An April 2016 VA examination for the Veteran's PTSD symptoms showed that the Veteran was capable of performing moderately detailed and complex tasks and should be able to return to gainful employment.  The examiner concluded that the Veteran should be capable of regular attendance in the workplace and of performing work activities on a consistent, though probably slower than average, basis.  He would require a modicum of extra supervision in learning or performing tasks, and he may have difficulties accepting instructions from supervisors in an appropriate manner due to significant irritability.  The examiner also determined that the Veteran would have some difficulty interacting with co-workers and with the public in an adequate manner due to irritability, but that he would function well in a setting for which interpersonal skills are at a premium.  The examiner explained that the Veteran's stress tolerance appeared to be limited and may be inadequate for handling the stressors encountered in some work environments.  However, the Veteran did not currently have florid psychiatric symptoms likely to prevent him from completing the typical workday or workweek.  

Another VA examiner determined in April 2016 that the Veteran's bilateral eye disorder did not impact his ability to work.  The examiner explained that the Veteran was able to drive and work; however, his limited and poor depth perception makes him unable to climb ladders or be on high levels.  

The Board has considered the opinions of the VA examiners; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  While he experiences occupational impairment as a result of his service-connected disabilities, which is reflected in his combined total rating of 80 percent, the record does not indicate that he is unable to obtain and retain gainful employment.  The Board recognizes that the Veteran has not worked since February 2009 and that he would have trouble finding a labor-intensive job due to his service-connected symptoms; however, this is not enough to warrant entitlement to a TDIU because there is no indication that he is incapable of performing the physical and mental acts required by more sedentary employment.  Id.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.

The record shows that he would be able to perform work that did not require large amount of physical activity.  Specifically, the April 2016 VA examination for the Veteran's PTSD symptoms showed that he could perform moderately detailed and complex tasks and that he should be able to return to gainful employment.  Overall, the medical and lay evidence, including an October 2008 and various April 2016 VA examination reports, does not show that he is precluded from working in a sedentary work environment.  The Veteran's employment history and his high school education would also not impair his ability to work in a sedentary environment.  Thus, although there is some impairment as a result of his service-connected disabilities, the facts of this case are not outside the norm. 

Given these reasons, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.
ORDER

An initial disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

An initial disability rating of 20 percent, but not higher, for a bilateral eye disability is granted from May 1, 2008, to January 27, 2011, and a disability rating of 40 percent, but not higher, from January 7, 2013, to April 26, 2016; however, a disability rating in excess of 30 percent from January 28, 2011, to January 6, 2013, and since April 27, 2016, is denied.

A TDIU is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


